Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  Reason for Allowance
2.	Regarding claims 1-16, 21-22 and 23, the prior art fails to teach or suggest a 
resource indication method, comprising a step of indicating a preempted resource in the M time domain portions and/or N frequency domain portions through indication information, wherein M>1, and N=1; wherein a number of downlink symbols comprised in the time domain region of the reference resource is less than 14, in combination with other limitations, as specified in the independent claims 1, 21-22 and 23. 
Regarding claim 20, the prior art fails to teach or suggest a resource indication method, comprising a step of flushing a buffer after a user equipment (UE) receives indication information; wherein the flushing the buffer comprises a step that in response to receiving indication information and designated information are received, in condition that the designated information indicates not to flush the buffer, flushing the buffer according to a resource indicated by indication information PI; and when the designated information indicates to flush the buffer, flushing the buffet according to an indication of the designated information, in combination with other limitations. 
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
5.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Patent Examiner